ORDER

PER CURIAM:
AND NOW, this 19th day of August, 1996, there having been filed with this Court by G. Robert Fitzpatrick his verified Statement of Resignation dated July 10, 1996, stating that he *230desires to resign from the Bar of the Commonwealth of Pennsylvania in accordance with the provisions of Rule 215, Pa.R.D.E., it is
ORDERED that the resignation of G. Robert Fitzpatrick be and it is hereby accepted and he is DISBARRED ON CONSENT from the Bar of the Commonwealth of Pennsylvania; and it is further ORDERED that he shall comply with the provisions of Rule 217, Pa.R.D.E. Respondent shall pay costs, if any, to the Disciplinary Board pursuant to Rule 208(g), Pa.R.D.E.